UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM8-K CURRENT REPORT PURSUANT TO SECTION13 OR 15(D)OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): May 15, 2013 TRUEBLUE, INC. (Exact Name of Registrant as Specified in Its Charter) Washington (State or Other Jurisdiction of Incorporation) 001-14543 91-1287341 (Commission File Number) (IRS Employer Identification No.) 1treet, Tacoma, Washington (Address of Principal Executive Offices) (Zip Code) (253) 383-9101 (Registrant’s Telephone Number, Including Area Code) Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Item5.07. Submission of Matters to a Vote of Security Holders. On May 15, 2013, TrueBlue, Inc. (the “Company”) held its annual meeting of shareholders. A total of 38,256,582 shares of the Company’s common stock outstanding and entitled to vote were present at the meeting in person or by proxy.The matters voted on and the results of the vote were as follows: (a)Steven C. Cooper, Thomas E. McChesney, Gates McKibbin, Jeffrey B. Sakaguchi, Joseph P. Sambataro, Jr., Bonnie W. Soodik, William W. Steele and Craig E. Tall were elected directors of the Company to serve until the 2014 Annual Meeting of Shareholders. The results of the vote were as follows: Nominee For Against Abstain Broker Non-Votes Steven C. Cooper Thomas E. McChesney Gates McKibbin Jeffrey B. Sakaguchi Joseph P. Sambataro, Jr. Bonnie W. Soodik William W. Steele Craig E. Tall (b)The shareholder advisory vote to approve executive compensation was approved. The results of the vote were as follows: For Against Abstain Broker Non-Votes (c)The shareholder vote to approve the amendments to the Company’s Amended and Restated 2005 Long-Term Equity Incentive Plan was approved. The results of the vote were as follows: For Against Abstain Broker Non-Votes (d)The shareholder vote to ratify the selection of Deloitte & Touche LLP to serve as the independent registered public accounting firm of the Company for the fiscal year ending December 27, 2013 was approved. The results of the vote were as follows: For Against Abstain Broker Non-Votes SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. TRUEBLUE, INC. (Registrant) Date:May 20, 2013 By: /s/James E. Defebaugh James E. Defebaugh Executive Vice President, General Counsel and Secretary
